Pottle, J.
Where the only defense interposed to a suit on a promissory note is a plea of usury; in which plea the defendant admits indebtedness in a specified sum, and the plaintiff, in open court, in effect admits the truth of the plea and avers his willingness to take judgment for the sum admitted to be due, it is not erroneous to permit such a judgment to be taken and to overrule an objection of the defendant that he is entitled to a finding by a jury that usury was exacted as alleged. Judgments are construed in connection with the pleadings, and the effect of the judgment rendered in the present ease was to adjudicate that usury had been charged; and this being so, the rights of the defendant are the same as if a verdict had been rendered in his favor upon *99his plea of, usury, since a verdict in his favor would have been merely for the sum admitted to be due, without a special finding of usury.
Decided December 9, 1913.
Complaint; from city court of Floyd county — Judge Reece. June 21, 1913.
M. B. Eubanks, for plaintiff in error.
Lipscomb & Willingham, Nathan Harris, contra.

Judgment affirmed.